Case 3:16-CV-30142-I\/|GI\/| Document 134-3 Filed 03/05/19 Page 1 of 7

EXHIBIT 3

Case 3:16-cv-30142-|\/|G|\/| Document 134-3 Filed 03/05/19 Page 2 of 7

DODGE LAW FIRM, lNC.
xi Lcm-' F irm Dc'dicttted 7`()

7"/1€ litteres!.s' ()_/ Burn Sm'\'i\'or.r
409 North Camden Drive. Suite 201 -D
Beverly l~Iills. Calit`omia 90210-441 7

Tel (310) 887-1890
Fax (310) 943-3314

l?ebruary 27, 2019

Senr via Email & Firsr‘ Class Mail

Peter M. Durney. Esq.
CORNELL & GOLLUB

75 Federal Street

Boston. Massachusetts 021 10

RE: eri()r Williams vs. Kawasaki Motor Corp, USA, et aI.
Dear Peter:

1 apologize for the delay in responding to your letter ol`.lanuary ll, 2019 concerning the 30(b)(6)
depositions ot`KI-ll that were remitted to you by my office l have reviewed your letter and respond as follows:

First. with regard to the timing and location ol" the depositions we would agree to conducting the
depositions in Southern Calil"orniu in .1 une or .Iuly of this year. However. l see no reason to place a six (6) hour
limit on the depositions especially since we may be utilizing an interpreter which always extends the length ot`
the deposition Please know that l have no interest in extending the deposition beyond six (6) hours and will do
my best to keep it to that time.

As far as the document requests we respond as follows:

1. DESIGN DOCUl\/IENTS concerning bracket/tank part 32052 and any attaching bolts. collars or
sockets t`or the 2006-201 0 KAWASAKl NiN.iA ZX-oRR(ZXéGONoF).

Thank you for clarifying that the "part" number is actually a reference number. The reference number
32052 Would appear to be the same part l`or 2007-2008. a different part for 2009, 2010, 2011 & 2012 and a third
part l`or the year 2013. We will agree to keep the document request to the specificity ot""documents outlining
material specifications mechanical specifications CAD drawings blueprints. shop drawings patents."
l~iowever we would prefer that you produce documents for what appears to be three (_3) different "parts" again.
the 2007-2008 part. a 2009, 2010, 2011, 2012 part and the 2013 part. [Please see attached drawings]

2. DOCUl\/IENTS concerning the change in design of bracket/tank part 32052 and any attaching
bolts. collars or sockets for the years 2006-2010.

What we’re looking l`or in number 2 is any written communications concerning the change from the
2007-2008 part to the 2009-2012 part and then to the 2013 part.

Case 3:16-cv-30142-|\/|G|\/| Document 134-3 Filed 03/05/19 Page 3 of 7

Willianis
February 27. 2019
Page 2
3. DOCUMENTS concerning testing of bracket/tank part 32052 and any attaching bolts collars or

sockets for the years 2006-2010

l believe our definition ol"documents that have to do with testing are quite clear. Any testing ol`
the referenced part number that were conducted including material testing and strength testing.

4. DESIGN DOCUMENTS concerning fuel tank part 51085 and any attaching bolts, collars or
sockets for the 2006-2010 KAWASAKI NINJA ZX-6RR(ZX600N6F) .

Tliank you for clarifying that the "part" number is actually a reference number. We will agree to
dispense With the reference/part number with regard to the fuel tank and just refer to this as the "fuel tank"`.
which would include regular size and oversized fuel tanks for the years 2006-2013. We will agree to the keep
the document request to the specificity of "documents outlining material specifications mechanical
specifications CAD drawings blueprints shop drawings patents"`

5. DOCUMENTS concerning the change in design of fuel tank part 51085 for the years 2006-2010

Tliank you for clarifying that the "part"' number is actually a reference number. We will agree to
dispense with the reference/part number with regard to the fuel tank and just refer to this as the "l`uel tank“,
which would include regular size and oversized fuel tanks for the years 2006-2013. We will agree to keep the
document request to the specificity of "documents outlining material specifications mechanical specifications
CAD drawings blueprints shop drawings patents."

6. DOCUMENTS concerning testing of fuel tank part 51085 and any attaching bolts collars or
sockets for the years 2006-2010.

Thank you for clarifying that the "part"` number is actually a reference number. We will agree to
dispense with the reference/part number with regard to the fuel tank and just refer to this as the "fuel tank"`.
which would include regular size and oversized fuel tanks l"or the years 2006-2013. We will agree to keep the
document request to the specificity of "docunients outlining material specifications mechanical specifications

CAD drawings blueprints shop drawings patents."’ We will further agree that documents unrelated to possible
fuel leakage. breach of the fuel tank or tires will not be produced

7. The factory service & parts manual for 2006-2010 KAWASAKI NINJA ZX-6RR(ZX600N6F)
You have agreed to produce these manuals we would like to extend this to 2006-2013.
8. The owners manual for 2006-2010 KAWASAKI NINJA ZX-GRR(ZXGOONGF)

You have agreed to produce these manuals we would like to extend this to 2006-2013.

Case 3:16-cv-30142-|\/|G|\/| Document 134-3 Filed 03/05/19 Page 4 of 7

Williams
February 27. 2019
i’age 3

As for the Deposition topics:

We have resolved the "part" number issues and we will agree to limit the deposition topics to the fuel
system. fuel leakage and fuel tires as long as we agree that there may be questions related to how other parts of
the bike may have been involved in the sequence of a fuel tank breach or tire.

We would like to have KHI agree to produce the documents three to l`our weeks in advance of the
scheduled deposition(s).

Lastly. our experts believe that, in order to conduct a thorough investigation into the rupture ol`the
subject tank. the subject tank needs to be cut into 2 parts Our experts are certain that a "cleaii" cut would not
impact the ability to display the tank i"or the july Please advise my office by l\/larch 15. 2019 it` you have any
objection to this destructive testing ol` the tank by BEAR Engineering. We will. ol`coursc. coordinate with your
experts and produce a protocol in advance

Please review the above and Contact me with any questions you may have.

Sincerely.

       

DC)DGE LAW FlRl\/l, INC`

Terrence L. Butler

TLB/mp
cc: .lohn Greenwood

Attachments

Case 3:16-cv-30142-|\/|G|\/| Document 134-3 Filed 03/05/19 Page 5 of 7

 

 

Case 3:16-cv-30142-|\/|G|\/| Document 134-3 Filed 03/05/19 Page 6 of 7

 

 

Case 3:16-cv-30142-|\/|G|\/| Document 134-3 Filed 03/05/19 Page 7 of 7

 

2013

